Exhibit 23.1 C/F/R CROSS, FERNANDEZ & RILEY, LLP Accountants & Consultants Consent of Independent Registered Public Accounting Firm Gen2Media, Inc. Orlando, Florida We hereby consent to the use in the Prospectus of this Registration Statement of our report dated November 9, 2007, relating to the consolidated financial statements of Gen2Media, Inc., which is contained in that SB-2 filing. We also consent to the reference to us under the caption "Experts" in the Prospectus. /s/ Cross, Fernandez & Riley,LLP Cross, Fernandez & Riley, LLP Orlando, Florida December 7, 2007 201 S. Orange Avenue, Suite 800 • Orlando, FL 32801-3421 • 407.841-6930 2907 W. Bay to Bay Blvd., Suite 360 • Tampa, FL 33629 • 813-414-0121 Fax: 407-841-6347 • www.cfrcpa.com
